Justice KITTREDGE.
Because I do not construe the South Carolina Omnibus *640Adult Protection Act18 (Act) narrowly, I respectfully dissent. The dispositive question is whether Jane Doe, now eighty-eight years of age, is a “vulnerable adult.” By construing the term narrowly and finding Doe is not a vulnerable adult, the majority does “not address ... whether protective services were necessary to protect Doe from the substantial risk of neglect.”
I begin with the definition of a vulnerable adult:
[A] person eighteen years of age or older who has a physical or mental condition which substantially impairs the person from adequately providing for his or her own care or protection. This includes a person who is impaired in the ability to adequately provide for the person’s own care or protection because of the infirmities of aging including, but not limited to, organic brain damage, advanced age, and physical, mental, or emotional dysfunction. A resident of a facility is a vulnerable adult.
S.C.Code Ann. § 43-35-10(11) (Supp.2013). I believe the legislature defined the term broadly, as evidenced by the “including, but not limited to,” language and the unmistakable purpose of the Act. I next observe that “neglect” is defined to include “the inability of a vulnerable adult, in the absence of a caretaker, to provide for his or her own health or safety which produces or could reasonably be expected to produce serious physical ... harm.” Id. § 43-35-10(6) (Supp.2013). I also believe the circumstances and conditions that led to the taking of emergency protective custody (EPC), which establish neglect, are relevant to the vulnerable adult determination.
On July 31, 2012, law enforcement officers went to the home of Doe, then age 86. Doe, suffering from a heart condition, lived alone. Doe refused entry to the officers. The doors and windows to the home were barricaded. The officers noticed a hose running from a neighbor’s home through a hole in the roof of Doe’s home. This was Doe’s only source of water, for water service had been stopped for nonpayment. The inside of the home was, according to the officers, “in an unsanitary and deplorable condition.” There was mold present as well. The officers placed Doe in EPC, and she was transported to the hospital. Doe does not challenge the EPC.
*641The experienced and excellent family court judge considered the totality of the circumstances, including the facts surrounding EPC, in finding Doe to be a vulnerable adult. The judge also carefully evaluated the entirety of testimony of Dr. Marc Harari. In addition to Dr. Harari’s testimony cited by the majority, the judge referenced Dr. Harari in finding “that [Doe] would require medical monitoring ... [and] [i]n addition, [Dr. Harari] suggested that any open treatment case, on a temporary basis, should contain a provision to ensure the necessary repairs are made to the household so that [Doe] could reside in a suitable living environment.” In urging an affirmance of the family court order, the guardian ad litem (GAL) makes the common sense observation that “[without ... running water, electricity, and adequate food it is hard to argue that any person would not be at risk of ‘neglect’ within the meaning of S.C.Code Ann. Section 43-35-10(6).” (Br. of GAL at 9).
My view of the case is in line with that of the family court judge, who acknowledged Doe’s mental abilities and sought a prompt return of Doe to her home upon the completion of necessary repairs to make her home livable. I believe the vulnerable adult determination is supported by clear and convincing evidence, and I would affirm.

. S.C.Code Ann. §§ 43-35-5 to -595 (Supp.2013).